Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8007 Page 1 of 9




  1   John W. Dillon (Bar No. 296788)
      Gatzke Dillon & Ballance LLP
  2
      2762 Gateway Road
  3   Carlsbad, California 92009
      Telephone: (760) 431-9501
  4
      Facsimile: (760) 431-9512
  5   E-mail: jdillon@gdandb.com
  6
      Attorney for Plaintiffs
  7

  8
                                UNITED STATES DISTRICT COURT
  9
                             SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   MATTHEW JONES; THOMAS FURRH;                              Case No.: 3:19-cv-01226-L-AHG
 12   KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
                                                                Hon. M. James Lorenz and
      POWAY WEAPONS AND GEAR and
 13                                                             Magistrate Judge Allison H. Goddard
      PWG RANGE); NORTH COUNTY
 14   SHOOTING CENTER, INC.; BEEBE
      FAMILY ARMS AND MUNITIONS LLC                             PLAINTIFFS’ OBJECTIONS TO
 15   (d.b.a. BFAM and BEEBE FAMILY                             DEFENDANTS’ EVIDENCE IN
 16   ARMS AND MUNITIONS); FIREARMS                             SUPPORT OF OPPOSITION TO
      POLICY COALITION, INC.; FIREARMS                          MOTION FOR PRELIMINARY
 17   POLICY FOUNDATION; CALIFORNIA                             INJUNCTION
 18   GUN RIGHTS FOUNDATION; and
      SECOND AMENDMENT                                      Complaint Filed: July 1, 2019
 19   FOUNDATION,                                           Second Amended Complaint Filed:
 20                                             Plaintiffs, November 8, 2019
 21   v.
 22   XAVIER BECERRA, in his official                           No oral argument should be heard unless
      capacity as Attorney General of the                       ordered by the Court
 23
      State of California, et al.,
 24
                                              Defendants
 25

 26

 27
 28
            Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                      (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8008 Page 2 of 9




  1   Plaintiffs Matthew Jones et al., object to the following evidence presented in support
  2   of Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction.
  3   Dkt. No. 25.
  4      1.       Declaration of Maricela Leyva Chavez ⁋⁋9-11. Fed. R. Evid. 403 allows
  5   this Court to exclude relevant evidence if its probative value is substantially
  6   outweighed by a danger of unfair prejudice, confusion, or misleading the trier of fact.
  7           The evidence parses out the relevant information to hide its effects. For
  8   example, according to the Chavez data, from 2014-2019, there were at least 76,270
  9   sales or transactions of long guns by Young Adults (not counting combination

 10   transactions and “many other types of long guns” transactions. Chavez Dec. ⁋10. On

 11
      average, that is 15,254 Young Adult transactions per year. “From January 1, 2019

 12
      through December 24, 2019, Young Adults ages 18 to 20 purchased or otherwise
      received transfer of 3,789 long guns.” Chavez Dec. ⁋11. That is 11,465 fewer than
 13
      the yearly average or a 75% decline in transactions. By breaking up the data and not
 14
      providing relevant totals and percentages, the Chavez declaration is unduly
 15
      prejudicial, confusing, and misleading as to the effect of Section 27510 on Young
 16
      Adults.
 17
         2.       Declaration of Jennifer Rosenberg, ⁋3, Ex. 1 (U.S. Department of Justice,
 18
      Crime in the United States, Arrests, by Age, 2017, at Table 38), [cited in support of
 19
      the State’s claim that “Young Adults 18-20 continued to commit a disproportionately
 20
      large number of violent crimes… Opp. p. 15]. The State’s reference to Table 38 is
 21
      cut-off, incomplete, and misleading. Fed. R. Evid. 402, 403. The data shows that
 22
      adults 18-20 years old consist of 15% of “murder and nonnegligent manslaughter.”
 23
      However, the complete Table 38 shows that adults 21-23 consist of 14% of “murder
 24
      and nonnegligent manslaughter.” See https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-
 25   in-the-u.s.-2017/topic-pages/tables/table-38. Further, the total percentage distribution
 26   of adults 18-20 years old and adults 21 to 23 years old is nearly identical. Lastly, this
 27   data is unduly prejudicial as it identifies arrest data, not conviction data — whether a
 28                                                1
              Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                        (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8009 Page 3 of 9




  1   subsequent conviction occurred is unknown and cannot be determined on this
  2   evidence.
  3      3.       Rosenberg Dec. ⁋4, Ex. 2 (CRIMINAL JUSTICE STATISTICS CENTER,
  4   CAL. DEP’T OF JUSTICE, Crime in California, at 39 (Table 32) (2018) [cited in
  5   support of State’s claim that “arrests in California specifically show that Young
  6   Adults commit a disproportionately large portion of the homicides” in California].)
  7   Fed. R. Evid. 402, 403. The data in question is prejudicial, confusing, and
  8   misleading. The data does not address the specific age group of 18 to 20. There is
  9   also no similarly narrow age group range to compare the data on arrests for

 10   18-19-year-old adults. Nevertheless, the data provided on the age group 20-29 years

 11
      old shows that this group accounts for 41% of homicide arrests, significantly higher

 12
      than the 18-19-year-old group. Thus, it cannot be determined whether the arrest
      percentages drastically differ from the 15-17-year-old age group or the
 13
      21-24-year-old age group. Further, arrest data is irrelevant as these are not
 14
      convictions. See Rosenberg Dec. Ex. 2, p. 53 (Table 37 — Dispositions of Adult
 15
      Felony Arrests, 1982-2018 [only 65.7 percent of the felony arrests in 2018 resulted in
 16
      convictions].)
 17
         4.       Rosenberg Dec. ⁋5, Ex. 3 (Mariam Arian et al., Maturation of the
 18
      Adolescent Brain, 9 Neuropsychiatric Disease & Treatment 449 (2013) [cited in
 19
      support of the State’s claim that “Young Adults under the age of 21 are less likely to
 20
      have developed the maturity necessary to make responsible decisions than older
 21
      counterparts, that they are more reactive and take more risks”].) The subject study is
 22
      irrelevant and misleading as it consists of generalizations regarding brain
 23
      development of adolescents, which consists of individuals 10 to 25 years old. Fed. R.
 24
      Evid. 402, 403.The study makes no distinction of the various levels of maturity, brain
 25   development, and impulse control reached at different ages of adolescence (e.g., the
 26   study makes no distinction between the impulse control, potential reckless behavior,
 27   maturity, or emotional reactions of a 12-year-old verses a 20-year-old). The study is
 28                                             2
              Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                        (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8010 Page 4 of 9




  1   prejudicial and misleading as it makes generalizations regarding brain development
  2   well before the age of 18 (10 years old) and well beyond the age of 20 (25 years old).
  3   “The term ‘adolescence’ is generally used to describe a transition stage between
  4   childhood and adulthood. ‘Adolescence’ also denotes both teenage years and puberty,
  5   as these terms are not mutually exclusive.” Rosenberg Dec. Ex. 3, p. 94. Moreover,
  6   the subject study is on brain maturation during adolescence and the influence that
  7   various factors such as social influences, substance abuse, cannabis, nicotine,
  8   alcohol, sex differences, chemotherapy, and nutrition have on brain development
  9   during adolescence. It is not a study on the various levels of brain development of

 10   adults ages 18 to 20, nor a study analyzing the differences of brain development

 11
      between individuals under and over 21.

 12
         5.       Rosenberg Dec. ⁋6, Ex. 4 (Leah H. Somerville et al., A Time of Change:
      Behavioral and Neural Correlates of Adolescent Sensitivity to Appetitive and
 13
      Aversive Environmental Cues, 72 Brain & Cognition 124 (2010) [cited in support of
 14
      the State’s claim that “minors are uniquely prone to ‘negative emotional states’”].)
 15
      The study is irrelevant, unduly prejudicial, confusing, overly broad, and misleading
 16
      as it consists of generalizations regarding brain development of adolescents, which
 17
      consists of individuals 10 to 25 years old. Fed. R. Evid. 402, 403. As stated in the
 18
      objections above, no distinction is made in the study of the various levels of maturity,
 19
      brain development, and impulse control reached at certain ages of adolescence. These
 20
      generalizations are made clear within the study: “it is important to note that most
 21
      adolescents are actually not miserable, and negotiate this potentially difficult period
 22
      with relative ease and without lasting problems (Steinberg, 2008). We believe that a
 23
      bias in available data may contribute to this discrepancy — while many studies ask
 24
      adolescents to report on their negative emotions, very few ask about positive
 25   emotions which may also be elevated during this time.” Rosenberg Dec. Ex. 4,
 26   p. 107. “It is easy to forget that many adolescents make rational decisions, and have
 27   no problem regulating their emotions. Rosenberg Dec. Ex. 4, p. 108. The study itself
 28                                            3
              Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                        (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8011 Page 5 of 9




  1   cautions against making unequivocal conclusions — “it should be pointed out that the
  2   number of experiments on this topic is still relatively few and caution should be taken
  3   in drawing unequivocal conclusions from them. More studies with larger samples
  4   sizes are called for to fully elucidate the nature of amygdala-striatal-prefrontal
  5   interactions and their relation to adolescent behavior.” Rosenberg Dec. Ex. 4, p. 113.
  6   “A host of individual difference also appear to be critical for predicting heightened
  7   risk for this behavior profile, which are just beginning to be explored empirically.”
  8   Id.
  9         6.       Rosenberg Dec. ⁋7, Ex. 5 (Daniel E. Webster et al., John Hopkins Ctr. For

 10   Gun Policy and Research, Firearms on College Campuses: Research Evidence and

 11
      Policy Implications (Oct. 2016) [cited in support of the State’s claim that “science

 12
      shows that young adults have weaker impulse control and ‘demonstrate poorer
      emotional regulation in the context of threat than other age groups,’ which makes
 13
      them uniquely disposed to use firearms ‘in the very situations in which adolescents
 14
      are most developmentally vulnerable: in the context of high emotional arousal,
 15
      situations that require rapid, complex social information processing, those that
 16
      involve reinforcing or establishing peer relationships (i.e., showing off), or in
 17
      conditions of perceived threat.’”].) The cited article is irrelevant as it is a report on
 18
      the “relationship between civilian gun carrying and violent crime and mass shootings
 19
      and factors that are unique to public safety on college campuses.” Rosenberg Dec.
 20
      Ex. 5, p. 118. It is also prejudicial, confusing, and misleading, as it summarizes other
 21
      research discussing “teens” and adolescents ages 10-25. Fed. R. Evid. 402, 403.
 22
      There is no information provided that addresses “risky decision-making” and “on-
 23
      going brain development” of Young Adults ages 18-20. No distinction is made
 24
      between the brain development of Young Adults and adolescents of other ages.
 25   Finally, the data provided regarding suicide also wrongly includes broader age groups
 26   than what is before this Court (noting that “suicide was the second leading cause of
 27   death in the U.S. among college age youth 17-24 years in 2014, that 49 percent of
 28                                          4
                 Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                           (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8012 Page 6 of 9




  1   males aged 17-24 who committed suicide used firearms, and that suicide attempts by
  2   firearm result in death 90 percent of the time.” Rosenberg Dec. Ex. 5, p. 135.
  3   The evidence provides no distinction between those 18-20 and those old or younger.
  4      7.       Rosenberg Dec. ⁋12, Ex. 10 (Cal. Dept. Fish & Wildlife, Hunting License:
  5   Number Issued (2010s) [cited in support of State’s claim that at the end of 2019 the
  6   amount of hunting licenses issued were “numbers consistent with the reported full-
  7   year numbers are for each of the prior nine years.”].) First, the hunting license
  8   numbers are irrelevant as they are not separated by age. Thus, there is no data to
  9   determine whether hunting licenses in this age group were affected. Second, there

 10   were 35,549 fewer resident hunting licenses issued in 2019 than the lowest recorded

 11
      date in the last ten years (a 15% decline from the lowest recorded year in the previous

 12
      10 years (2018)). Id., Ex. 10, p. 181; Fed. R. Evid. 402, 403.
         8.       Rosenberg Dec. ⁋⁋13-17, Exs. 11, 12, 13, 14, 15. (All cited generally to
 13
      support the State’s claim that Section 27510 serves the “interest of limiting gun
 14
      violence effected through mass shootings….”) The articles are irrelevant or otherwise
 15
      unduly prejudicial, confusing, and misleading. Fed. R. Evid. 402, 403. First, Exs. 11
 16
      through 15 all discuss mass shootings in general. There is no discussion of mass
 17
      shootings committed by Young Adults — the relevant issue in this case. Exhibit 11
 18
      lists various mass shootings in California, but there is no discussion or distinction of
 19
      which of mass shootings listed were committed by Young Adults. Exhibit 12 lists
 20
      7 California mass shootings — none of which were committed by Young Adults.
 21
      See also Rosenberg Dec., Exs. 12-15.
 22
              Further, the evidence cited in Exs. 11-15 is contradictory. Exhibit 11 states
 23
      there have been 32 mass shootings in California in 2019 (250 in the U.S. in 2019).
 24
      Exhibit 12 states there has been 67 mass shootings in California in the last 20 years.
 25   Exhibit 13 discusses 69 mass shootings from 1982 to 2011 in the United States; and
 26   Exhibit 14 states there have been 114 mass shootings in the U.S. since 1982.
 27   Exhibit 15 discusses the “19 most recent mass shootings” since 2009 (e.g., 19 in 10
 28                                            5
              Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                        (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8013 Page 7 of 9




  1   years.) Further, Ex. 12 states that “over the past decade, mass public shootings
  2   haven’t become particularly more prevalent…,” but Ex. 13 states that they have.
  3         Exhibit 14 relies on inaccurate and misleading data. First, the article is
  4   irrelevant as there is no discussion on how Young Adult mass shooters obtained their
  5   firearms. Second, the article derives its data from Mark Follman, Gavin Arosen, and
  6   Deanna Pan, US Mass Shootings, 1982-2019: Data From Mother Jones’
  7   Investigation, Mother Jones (updated Dec. 11, 2019, 9:15 AM), Open Source
  8   database. See https://www.motherjones.com/politics/2012/12/massshootings-mother-
  9   jones-full -data/. Using this data, of the 114 mass shootings listed from 1982 to 2019

 10   in the United States, only 10 in 37 years were committed by Young Adults and only 2

 11
      were in California. Of those ten, the Mother Jones data states that in 4 of them, the

 12
      guns were acquired legally; in two the guns were acquired illegally; and in 4 it was
      unclear. However, in only 2 incidents the shooter obtained their gun legally. The
 13
      Gilroy shooting involved a firearm purchased out-of-state and illegally imported and
 14
      possessed in California. See https://www.latimes.com/california/story/2019-07-
 15
      29/gilroy-garlic-festival-shooting-weapon-gun. In the Westroads Mall Shooting in
 16
      Omaha,        Nebraska,           the        shooter         illegally         stole        the       firearm.
 17
      https://www.reuters.com/article/us-shooting-nebraska/mall-shooter-hid-assault-rifle-
 18
      in-sweatshirt-idUSN0564256720071206.
 19
            Exhibit 13, is irrelevant, unduly prejudicial, confusing, and misleading as it is
 20
      an article that references “Harvard Findings” and an “FBI report.” However, the
 21
      declarant does not properly identify the data upon which he bases the conclusions in
 22
      the article; and these sources are not provided. Exhibit 13 also states that the “FBI
 23
      report” “notes explicitly that it is not a study of mass shootings.”
 24
            Exhibit 15 is irrelevant, unduly prejudicial, confusing, and misleading as it
 25   relies on inaccurate data. Exhibit 15 lists 19 “recent mass shootings” that have
 26   occurred across the United States. First, no explanation is provided as to why the
 27   analysis is limited to the 19 “most recent” shootings. Second, of the 19 listed, only
 28                                             6
            Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                      (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8014 Page 8 of 9




  1   two were committed by Young Adults (Sandy Hook and Parkland Florida shooting).
  2   Third, no mass shootings committed by Young Adults in California are listed. Fourth,
  3   the article’s claim that “a vast majority of guns used in 19 recent mass shootings were
  4   bought legally” is incorrect. At least 5 of the mass shootings listed, in which the
  5   article claims the guns were acquired legally, the purchaser acquired their guns
  6   illegally because they were a prohibited person, they conducted a straw purchase, or
  7   they stole the firearm. See Rosenberg Dec., Ex. 15, pp. 210, 215, 219, 222.
  8       9.       Rosenberg Dec. ⁋⁋18-19, Exs. 16 and 17 (cited in support of the State’s
  9   claim that “the social science and medical community commentary overwhelmingly

 10   shows that the damage caused by the higher caliber, higher speed bullets used in

 11
      ‘modern sporting rifles’ akin to the AR-15 and other semi-automatic centerfire rifles

 12
      cause more traumatic injuries and result in a significantly higher incidence of persons
      wounded or killed….” And “If a 9mm bullet strikes someone in the liver . . . that
 13
      person might suffer a wound perhaps an inch wide, . . . [b]ut if you’re struck in the
 14
      liver with an AR-15, it would be like dropping a watermelon onto the cement. It just
 15
      is disintegrated.”)
 16
               First, the articles are irrelevant, unduly prejudicial, confusing, and misleading
 17
      as they discuss what the State has defined as “assault weapons,” not all other
 18
      common semiautomatic centerfire rifles in general. Fed. R. Evid. 402, 403.
 19
      See Exhibit 16 (“With Paddock perched on the 32nd floor of the Mandalay Bay
 20
      Resort and Casino and firing military-style rifles onto the crowd…”) Exhibit 17
 21
      [(“The weapons were banned in 1994 under the federal assault weapons ban”)1
 22
      Evidence regarding attacks outside of California, using firearms already prohibited in
 23
      California, and firearms not subject to Section 27510 is irrelevant.
 24

 25

 26
      1
        Although the Federal Assault Weapons Ban expired, California still enforces a more
 27   restrictive assault weapons ban under the California Assault Weapons Ban.
 28                                                            7
               Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                         (Case No.: 3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 52-1 Filed 01/24/20 PageID.8015 Page 9 of 9




  1         Second, Exhibit 16 and Exhibit 17 are irrelevant, unduly prejudicial,
  2   confusing, and misleading because neither discuss mass shootings committed by
  3   Young Adults, or the weapons used in those shootings.
  4         Third, Exhibit 16 is likewise objectionable because it draws expert conclusions
  5   on ballistics and firearm mechanics and operations through its description of a single
  6   anecdotal case (the Las Vegas shooting). Again, this anecdotal evidence is irrelevant
  7   because the shooting involved a shooter older than 21 and firearms defined as
  8   “assault weapons” (already prohibited under California law). Further, neither the
  9   article’s author nor the hearsay testimony quoted within the article are qualified to

 10   make such conclusions on firearm ballistics, firearms mechanics, or any difference

 11
      between semiautomatic rifles and “assault weapons.” The Court may exclude

 12
      testimony if there is too great a gap between the data and the opinion proffered.
      Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146-47 (1997); Fed. R. Evid. 702-703.
 13
            Plaintiffs respectfully request that this Court sustain the above objections and
 14
      strike the referenced evidence. To the extent that this Court determines any of the
 15
      disputed evidence is admissible, Plaintiffs ask that, based on the discussion above,
 16
      each disputed evidentiary item be given no weight in the Court’s determination on the
 17
      pending motion. See Dr. Suess Enters., L.P. v. Penguin Books USA, Inc., 924 F.
 18
      Supp. 1559, 1562 (S.D. Cal. 1996), aff’d, 109 F.3d 1394 (9th Cir. 1997) (holding that
 19
      a court resolving a preliminary injunction motion has discretion to weigh evidence
 20
      that may not meet the standards of admissibility at trial).
 21

 22
      January 24, 2020                                 Respectfully submitted,
 23
                                                       Gatzke, Dillon & Ballance LLP
 24

 25                                                    By:     /s/ John W. Dillon
                                                             John Dillon
 26

 27
 28                                                          8
            Plaintiffs’ Objections to Defendants’ Evidence In Support of Opposition To Motion For Preliminary Injunction
                                                                                      (Case No.: 3:19-cv-01226-L-AHG)
